Title: To George Washington from Major General Horatio Gates, 11 September 1778
From: Gates, Horatio
To: Washington, George


          
            Sir
            11th September 1778
          
          I earnestly entreat your Excellency will be pleased to permit Col: Kuscuiusco to be The
            Engineer to serve with The Troops marching under my Command; if I had not an
            Affectionate regard for This amiable Foreigner, I should upon no Account have made this
            my request—The out Works at West point are in a manner finish’d & the Body of
            the place in such forwardness, as to put it in The power of The Two Engineers now There,
            to compleat the whole with the utmost Facility; I am sorry it is not your Excellencys
            pleasure to allow Colonel Hay to go with me. I must think, that his being in the Advance of your Army would
            perhaps be of more benefit to it than his remaining here; should Your Excellencys March
            to the Eastward take place. The Troops halt this Evening about Three Miles from hence, I
            shall be with them at Bedford by tomorrow noon, any Commands before then, I shall with
            pleasure receive here, or on the Way. I am Your Excellencys most Obedient Humble
            Servant
          
            Horatio Gates
          
        